PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/085,939
Filing Date: 30 Mar 2016
Appellant(s): EdgeVerve Systems Limited



__________________
Nicholas J. Gallo (Reg. No. 60,758)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The following responses are arranged in the order of arguments found in the Appeal Brief dated 4/25/2022 as best could be determined by Examiner.

1. Claim 1: The references disclose, “automatically replaying the steps upon receipt of a subsequent incident of the same incident type…in order to automate the selected at least one of the workflow processes.”
Three arguments were found for this limitation.
1.1 Appellant incorrectly asserts that Wu does not disclose any recorded steps or a workflow process and therefore cannot replay them.  Appellant’s arguments are narrower than the broad claim language requires.  Wu discloses a system for monitoring and replaying user interactions (Wu: Abstract).  Wu records user actions by storing user events such as entering data or moving a mouse (Wu: ¶45) during a recording phase (Wu: ¶47).  The claim language does not require an identical replay of actions. Therefore, adjusting the replay to account for a change in a document is still replaying the steps. For example, when entering a password is the step, the fact that the password may change depending on the document does not alter the replay step of entering a password.
1.2 Appellant incorrectly asserts that Wu does not disclose any user actions that collectively form a workflow process nor automating any such workflow process.  Again, Appellant’s arguments are narrower than the broad claim language requires.  Wu discloses recreating a sequence of user actions (Wu: ¶48).  Appellant’s description of a random sequence is unsupported by Wu.  Additionally, a sequence of user actions is a workflow under broadest reasonable interpretation of the term.
1.3 Appellant incorrectly asserts that Wu does not disclose any incidents or incident types, and that no recreation of actions is done in response to an incident type.  Again, Appellant’s arguments are narrower than the broad claim language requires.  The claim does not define an incident or an incident type.  Therefore, broadest reasonable interpretation is used.  Accordingly, in Wu, an incident equates to a recordable event (Wu: ¶47).  One incident type equates to a mouse click on a web page link (Wu: ¶47).  Another example of an incident type would be the entering a password as discussed above.  Also, as stated above, the agent recreates the sequence of user actions (Wu: ¶48), so for example when the password field is found, a password is entered.

2. Claim 1: The references disclose, “wherein…the inference data comprises an indication as to whether each of the workflow processes is a candidate for automation based on a level of data for one or more categories of the input data.”
Appellant incorrectly asserts that Whitmore does not disclose the limitation.  Appellant bases this argument by pointing out that Whitmore determines automation based on user productivity, while the claim recites a level of data for a category of input to determine automation.  Appellant’s arguments are narrower than the broad claim language requires.  Under broadest reasonable interpretation, a level of data can be the measure of the productivity of a user (e.g. amount of entered information), and since category is undefined, the category of the data can be anything that is part of the process, such as entering data, selecting options, etc.  With the combination of Whitmore and Wu for example, entering a password is of the category of entering a password specifically or entering data generally.
Appellant goes on to argue that Whitmore does not disclose categories having an associated handling time or number of events.  That language was not found in the claim.  Rather, the level of data is based on handling time or number of events.  Whitmore was not cited for the level of data being based on handling time or a number of the events for one or more of the categories.  Rather, this second part of the limitation was mapped to Wu.

3. Claim 1: The references disclose, “selecting at least one of the workflow processes, for which the inference data indicates that the workflow process is a candidate for automation, based on recommendation data generated based on the insight data.”
Appellant incorrectly asserts that Whitmore does not disclose selecting a workflow itself from any candidate workflows.  Appellant mischaracterizes the claim language.  The claim actually recites, “workflow processes.”  A workflow is formed from several processes/tasks as used in the specification (specification ¶38: one or more workflow processes) as well as seen in the prior art as in Whitmore (Whitmore ¶20: The term “workflow” is often applied to a sequence of tasks).  Accordingly, the claim language does not require the entire workflow to be automated. Instead, the candidates to be automated are workflow processes (e.g. part of the workflow) which are not currently automated. For example, a workflow with processes A, B, C, and D in which C is automated already would have processes A, B, and D which are candidates for automation. In Whitmore, these other processes in a partially automated workflow could be automated.

4. Claim 13: The references disclose, “comparing a count of mouse clicks or key strokes to the level of data to generate at least a portion of the inference data.”
Appellant asserts that this limitation is not taught by Whitmore because Whitmore does not compare anything to any level of data.  Examiner disagrees for at least the following reasons.  As correctly indicated by Appellant, Whitmore discloses that an automation level can be maintained, upgraded, or downgraded based on the productivity of the user.  Changing an automation level based on productivity implicitly requires some threshold to compare the current productivity to in order to determine if it’s gone up, down, or stayed the same in relation to the threshold.  This entry of data for productivity determinations from Whitmore is combined with specific types of data entry of a count of mouse clicks or key strokes from Ferlitsch.  It is the combination of references which disclose the limitation.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        

Conferees:
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.